Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10874166. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10874166. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a shoe component with a shell, forefoot section, middle section, hind section, a first strap, a second strap, and a third strap with details as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett, Jr. (3739501).
     Barrett, Jr. shows a shoe component comprising a shell (4), a first strap (20), a second strap (22), and a third strap (16 and 12) as claimed.
     In reference to claim 6, Barrett, Jr. shows a fourth strap (as shown in figure 2 there are two medial straps and two lateral straps in the middle and forefoot regions shown at 20 and 22).
     In reference to claim 16, Barrett, Jr. shows a hind straps which has medial and lateral portions as shown in figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (2007/0283597) in view of Weiler (1976819).
     Logan shows a shoe component (see figures 3, 3A, and 3B) comprising a shell (1), a first strap (6), and a third strap (2 and 5) substantially as claimed except for a second strap located in the middle section of the shell.  Weiler teaches providing a strap in the middle section (20) of a shell which extends from the bottom of the shell around the peripheral edges of the shell around the middle section to increase support of the arch of the wearer.  It would have been obvious to provide a middle strap as taught by Weiler in the shoe component of Logan to provide greater arch support.
     In reference to claim 2, see Logan paragraph [0006].
     In reference to claim 3, see Logan see paragraph [0020], line 8.
     In reference to claims 4 and 7, Logan discusses in paragraph [0020] the use of buckles or similar fasteners which are considered to be “eyelets, loops, or d-rings” configured to function inasmuch as the claims are understood, defined, and claimed.
     In reference to claims 6 and 16, Logan teaches forming the straps (2, 5, and 6) each as two separate straps connected to one another and Weiler shows a separate medial and lateral strap.
     In reference to claim 15, Weiler teaches attaching straps at a central portion (at 31) on the bottom of a shell.  It would have been obvious to attach the straps of Logan as taught by Weiler to increase the strength and area of support of the straps.
     In reference to claim 14, Weiler shows an anchor at (31) and an anchor at (21) inasmuch as claimed.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-4, 6, 7, and 14-16 above, and further in view of Greer Jr. (6393736).
     Logan as modified above shows a shoe component substantially as claimed except for a notch.  Greer, Jr. teaches providing notches including a notch (182) between the middle foot portion and hind foot portion of a shell.  It would have been obvious to provide a notch as taught by Greer, Jr. in the shoe component of Logan as modified above to increase flexibility and conformability.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-4, 6, 7, and 14-16 above, and further in view of either Brown (5960566) or Perrault (6173511).
     Logan as modified above shows a shoe component substantially as claimed except for a “U” cut.  Either Brown or Perrault teaches providing a “U” cut (115 or 22).  It would have been obvious to provide a “U” cut as taught by either Brown or Perrault in the shoe component of Logan as modified above to increase comfort and conformability of the rear edge of the component.  
     In reference to claims 9 and 10, Logan teaches forming the straps (2, 5, and 6) each as two separate straps connected to one another and Weiler shows a separate medial and lateral strap attached to one another with hook and loop fasteners.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-4, 6, 7, and 14-16 above, and further in view of Oorei (2002/0148142).
     Logan as modified above shows a shoe component substantially as claimed except for openings in a shoe for passage of hind straps.  Oorei teaches providing openings (3a) for hind straps in a shoe upper.  It would have been obvious to provide openings in a shoe upper as taught by Oorei in the shoe component of Logan to allow a user to tighten the straps without removing a shoe.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Barrett, Jr. in view of Waddel (2012/0124860).
     Barrett, Jr. shows a shoe component substantially as claimed except for a top cork layer.  Waddel teaches providing a top cork layer (see paragraph [0037]).  It would have been obvious to provide a cork layer as taught by Waddel in the shoe component of Barrett, Jr. to increase comfort and feel of the component.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732